Citation Nr: 0940812	
Decision Date: 10/27/09    Archive Date: 11/04/09

DOCKET NO.  06-28 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
bilateral hearing loss.

2.  Entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)




ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1966 
to November 1968.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which, in part, denied an 
increased (compensable) rating for service-connected 
bilateral hearing loss and denied the claim for a TDIU.  
Jurisdiction was later transferred to the RO in Pittsburgh, 
Pennsylvania.

In March 2006, the Veteran testified during a hearing before 
a Decision Review Officer (DRO) at the RO in Pittsburgh, 
Pennsylvania.  A transcript of that hearing is of record. 

In September 2009, the Veteran testified during a 
videoconference hearing from the RO in Pittsburgh, 
Pennsylvania, before the undersigned Acting Veterans Law 
Judge in Washington, DC.  A transcript of the hearing is of 
record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required.


REMAND

With respect to the Veteran's claim for an increased 
(compensable) rating for bilateral hearing loss, a VA 
examination was last conducted in July 2005.  At the 
September 2009 videoconference hearing, the Veteran testified 
that his service-connected bilateral hearing loss had 
worsened since his last VA examination in July 2005.  Because 
the Veteran has testified that his service-connected 
bilateral hearing loss disability has worsened, in the 
context of over four years since the last examination measure 
of hearing loss disability, the Board finds that the issue of 
increased rating for bilateral hearing loss should be 
remanded for a more contemporaneous VA examination.  See 
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 
11-95.  As such, the RO/AMC should arrange for the Veteran to 
undergo a VA audiology evaluation.  

The Veteran's TDIU claim (also referred to as IU) is 
inextricably intertwined with the issue of increased 
(compensable) rating for bilateral hearing loss, and cannot 
be adjudicated at this time.  See Harris v. Derwinski, 1 Vet. 
App. 180 (1991) (two issues are "inextricably intertwined" 
when they are so closely tied together that a final decision 
on one issue cannot be rendered until a decision on the other 
issue has been rendered).  Because the claims should be 
considered together, it follows that, any Board action on the 
TDIU claim, at this juncture, would be premature; hence, a 
remand of TDIU is warranted, as well. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran 
for an appropriate VA audiological 
examination in order to determine the 
nature, extent, and severity of the 
Veteran's service-connected hearing loss.  

All indicated testing, including an 
audiological evaluation, should be 
accomplished.  The examiner should 
specifically address the auditory 
thresholds in frequencies 500, 1000, 
2000, 3000, and 4000 Hertz for each ear, 
and should address the Veteran's speech 
recognition scores for each ear using the 
Maryland CNC Test.  In addition, the 
examiner should comment as to any 
occupational impairment and a functional 
effect caused by the Veteran's bilateral 
hearing loss disability.  

2.  The RO should then readjudicate the 
claims for an increased (compensable) 
rating for bilateral hearing loss and 
TDIU (IU).  If one or both continues to 
be denied, the Veteran and his 
representative should be furnished an 
appropriate Supplemental Statement of the 
Case, and should be afforded the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran 
is advised to appear and participate in any scheduled VA 
examination(s), as failure to do so may result in denial of 
the claim(s).  See 38 C.F.R. § 3.655 (2009).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



